12/14/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: PR 21-0005


                                      PR 21-0005
                                                                   FILED
                                                                    DEC 14 2021
                                                                  Bowen Greenwood
 IN RE THE MOTION OF SARA T. YOUNG                              Clerk of Supreme Court
                                                                   Statowbrtax
 FOR ADMISSION TO THE BAR OF THE
 STATE OF MONTANA




      Sara T. Young has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Young has provided the necessary docurnentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Adrnissions
Administrator, Sara T. Young rnay be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this     LA day of Decernber, 2021.


                                                                    /          °7
                                                             Chief Justice




                                                         ai)x-741-(4t-
    6~,1 irer
          Justices




2